DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022 has been entered.
Claims 1-21 are presented for examination, with Claims 1, 2, 7, 12, and 17 being in independent form.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In Claim 1, the specific limitations “determine a reference edge time in response to detecting a reference pulse generated by the controller during a first half-cycle of a reverse digital message, the reference edge time being after a zero-crossing of the first half-cycle; transmit an acknowledgement (ACK) pulse to signal that the device received the forward digital message; and transmit a data pulse to respond to the forward digital message by adjusting the magnitude of the controller-drop voltage developed across the controller in a window time period during a half-cycle of the reverse digital message, wherein a start time of the window time period during the half-cycle of the reverse digital message is based on the reference edge time during the first half-cycle,” in the combination as claimed are neither anticipated nor rendered obvious over the prior art made of record.
	In Claim 2, and similarly in Claims 7, 12, and 17, the specific limitations “encode each of one or more multi-bit packets in an edge of successive cycles of a phase-control alternating current (AC) power signal delivered by a control circuitry to power the one or more power devices; wherein each of the multi-bit packets includes a bit sequence that corresponds to a respective one of a plurality of time delays measured between a reference edge formed in a first half-cycle of a phase controlled AC signal and a data edge in a second half-cycle of the phase controlled AC signal,” in the combination as claimed are neither anticipated nor rendered obvious over the prior art made of record.
	Claims 3-6, 8-11, 13-16, and 18-21 are also allowable at least due to their dependencies from Claims 2, 7, 12, and 17, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Publication No. 2014/0320020 (“Shirai”) relates to a control device including a load.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEDRO C FERNANDEZ/Examiner, Art Unit 2844   

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844